             Case 2:10-cr-00378-MJP Document 248 Filed 04/21/21 Page 1 of 1




 1                                            THE HONORABLE MARSHA J. PECHMAN
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     UNITED STATES OF AMERICA,                   )     No. CR10-378-MJP
 8                                               )
                       Plaintiff,                )     ORDER GRANTING UNOPPOSED
 9                                               )     MOTION TO WITHDRAW
                  v.                             )     DEFENDANT’S MOTION TO
10                                               )     MODIFY JUDGMENT
     VICTOR MARTINEZ,                            )
11                                               )
                       Defendant.                )
12                                               )
13         THIS COURT has considered Victor Martinez’s unopposed motion to withdraw

14   his pro se motion to modify judgment (for compassionate release) (Dkt. 242).

15         IT IS NOW ORDERED that Mr. Martinez’s pro se motion is withdrawn without

16   prejudice.

17         DATED this 21st day of April 2021.

18
19                                             ___________________________
20                                             MARSHA J. PECHMAN
                                               UNITED STATES DISTRICT JUDGE
21
     Presented by:
22
     s/ Michael Filipovic
23   Federal Public Defender
     Attorney for Victor Martinez
24
25
26

       ORDER GRANTING UNOPPOSED MOTION TO                         FEDERAL PUBLIC DEFENDER
       WITHDRAW DEFENDANT’S MOTION TO MODIFY                         1601 Fifth Avenue, Suite 700
       JUDGMENT                                                        Seattle, Washington 98101
       (United States v. Martinez, CR10-378-MJP) - 1                              (206) 553-1100
